DETAILED ACTION
Applicant’s arguments, filed on 10/19/2020, have been fully considered.  Every ground of rejection set forth in the Office Actions dated 10/08/2020 and 07/17/2020 is maintained except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION(S).”  New grounds of rejection (if any) are provided under the subheading “REJECTION(S) NECESSITATED BY CLAIM AMENDMENTS.”
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
	Status of the Claims
Claims 1-6, 8, 9, 16, 17, 19, 24, 25, 27-30, 32, 33, 40, 41, 43-45, 47, and 48 are pending.  Claims 5, 6, 25, 27-30, 32, 33, 40, 41, 43-45, 47, and 48 stand withdrawn.  Claims 1-4, 8, 9, 16, 17, 19, and 24 are the subject of the Office Action below.

REJECTION(S) MAINTAINED
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 9, 16, 17, 19, and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al (U.S. Patent No. 6,312,725 issued on 11/06/2001; of record) in view of Messersmith et al (U.S. Patent Application Pub. No. 2008/0247984 published on 10/09/2008; of record).
For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).
Wallace et al teach two-part polymer compositions/components to form a surgical adhesive/sealant (Abstract; col 1, lines 6-14) wherein the components are in a kit/device adapted for delivery at the administration site (i.e., each kit component is packaged separately before use) (col 9, lines 46-63; see also, e.g., the pre-filled dual-syringe device with joiner and cannula at Example 6 at col 14, lines 39-51) wherein, in an exemplary embodiment, both components are dry powders (col 8, lines 40-50).
Wallace et al further teach the kit wherein the first and second components comprise branched poly(ethylene oxide) (“PEG”) cores (col 3, lines 56-63 and col 5, lines 19-34) wherein, in an exemplary embodiment, the first component is a 4-arm (“tetra”), sulfhydryl-PEG and the second component is a 4-arm (“tetra”) SG-PEG (col 8, lines 40-50; Test D at Table 4; Tests A-E at Table 5; and Example 10).
Wallace et al further teach the kit further comprising first and second aqueous solution components for each of the composition components wherein each solution’s pH can be adjusted using routine optimization to achieve optimal gelation (col 9, lines 12-44) and, in an exemplary embodiment, the first aqueous solution has a pH of 6.0 (i.e., about 5.5) and the second solution has a pH of 9.6 and preferably between 8 to 10.5 (Example 1).
Wallace et al further teach a surgical adhesive or sealant composition comprising a cross-linked polymeric material formed from reacting the tetra sulfhydryl-PEG and tetra SG-PEG polymers interconnected via covalent bond wherein repeating units (m 
Although Wallace et al teach that the kit/compositions may also contain other compounds that are separately combined and become covalently incorporated/cross-linked (col 7, lines 62-67 to col 8, lines 1-8), Wallace et al do not specify that the additional compound is L-3-4-dihydroxyphenylalanine (“L-DOPA”) in the first aqueous solution and reacting/cross-linking the DOPA compound to form the structure recited in claims 19 and 24.
Messersmith et al teach DOPA functionalized, branched, polyalkylene oxide materials that are useful as adhesives (Abstract) and that L-DOPA is useful for adhesion to substrates and improves tissue adhesive/sealant polymeric compositions as an adhesive moiety by providing both robust adhesion in a wet environment and suitable mechanical properties to be used as a tissue adhesive or sealant (para [0001], [0004], and [0005]).
Messersmith et al further teach the L-DOPA stored in an aqueous solution (PBS, pH 6) (para [0236]).
As to claims 1-4, 8, 9, 16, 17, and 24, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit/first aqueous solution of Wallace et al by further comprising L-DOPA in an aqueous solution as taught by Messersmith et al and forming a surgical adhesive or sealant composition/compound as recited in claims 19 and 24 because Messersmith et al teach that DOPA functionalized, branched, polyalkylene oxide materials improves tissue adhesive/sealant properties as an adhesive moiety by providing both robust 
As to claim 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above prior art combination by optimizing the polymer sizes (i.e., the m and n repeating units) to the amounts recited in the claims because Wallace et al teach that the size of the polymers is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the desired molecular weight of the polymers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-4, 8, 9, 16, 17, 19, and 24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/914,218 (presently claims 1-7, 10-12, 14-19, 22, 25-27, 44, 45, and 47). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite the same kit components and solutions and resulting adhesive/sealant composition. While the claims differ by not reciting packaging the components in the kits identically, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  MPEP § 2144.04.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the reply filed on 10/19/2020, Applicant traversed the above rejection(s) for the following reasons:
(1)	Applicant re-alleges the prior art combination does not teach that the three claimed kit components are packaged separately.
This is not found persuasive.
Applicant is directed to Wallace et al, which explicitly teach that the “two (or more) individual components” are “delivered separately” and are only combined at the site of administration or immediately preceding administration (col 9, lines 46-63) and that said components may be in liquid or solid “dry powder” form, which are mixed at the site of administration (col 8, lines 40-50).  Thus, Wallace et al explicitly teach that all of the inventive components of the kit are packaged separately.

(2)	Applicant further re-alleges Wallace et al do not teach a first aqueous solution comprising L-DOPA.
This is not found persuasive.
Messersmith et al provide a motivation for further comprising L-DOPA in an aqueous solution and forming a surgical adhesive or sealant composition/compound as recited in claims 19 and 24 because Messersmith et al teach that DOPA functionalized, branched, polyalkylene oxide materials improves tissue adhesive/sealant properties as an adhesive moiety by providing both robust adhesion in a wet environment and suitable mechanical properties (para [0001], [0004], and [0005]).  There is a reasonable expectation of success because the polymeric components of Wallace et al comprise reactive branched, polyalkylene oxide materials and the aqueous solution has the same pH as taught by Messersmith et al (i.e., about 5.5).

(3)	Applicant further re-alleges Wallace et al do not teach or suggest any dry power comprising both tetra-SG PEG and tetra-sulfhydryl PEG.
This is not found persuasive.
Applicant is directed to Wallace et al, which explicitly teach “The liquid components of the compositions of the present invention are each separately prepared by adding the activated synthetic polymer (in dry form or as a concentrated solution) to a liquid medium” to achieve “compositions containing mixtures of sulfhydryl-PEG/SG-PEG” (col 9, lines 12-36); see also col 8, lines 40-50; Test D at Table 4; Tests A-E at Table 5; and Example 10.

(4)	Applicant further alleges Wallace et al fail to disclose or suggest “any dry powder [mixture] of both sulfhydryl group-based polymer and sulfhydryl-reactive group-based polymer separately packaged as one of the three components of the claimed invention.”
This is not found persuasive.
Wallace et al teach both components are dry powders (col 8, lines 40-50) and are packaged separately as set forth, supra.

(5)	Applicant further re-alleges the combination does not teach a pH of about 1 to about 5.5.
This is not found persauasive.
For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).  In this case, Wallace et al teach the kit wherein, in an exemplary embodiment, the first aqueous solution has a pH of 6.0 (i.e., about 5.5) and the second solution has a pH of 9.6 and preferably between 8 to 10.5 (Example 1) and wherein each solution’s pH can be adjusted using routine optimization to achieve optimal gelation (col 9, lines 12-44).

(6)	Applicant further re-alleges Messersmith et al do not remedy the deficiencies of Wallace et al.
This is not found persuasive.
Wallace et al lack all of the alleged deficiencies for reasons set forth, supra.

(7)	Applicant further alleges Wallace et al do not disclose L-DOPA.
This is not found persuasive.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit/first aqueous solution of Wallace et al by further comprising L-DOPA in an aqueous solution as taught by Messersmith et al and forming a surgical adhesive or sealant composition/compound as recited in claims 19 and 24 because Messersmith et al teach that DOPA functionalized, branched, polyalkylene oxide materials improves tissue adhesive/sealant properties as an adhesive moiety by providing both robust adhesion in a wet environment and suitable mechanical properties.  There is a reasonable expectation of success because the polymeric components of Wallace et al comprise reactive branched, polyalkylene oxide materials and the aqueous solution has the same pH as taught by Messersmith et al.

(8)	Applicant further re-alleges Wallace et al do not provide experimental detail for incorporating L-DOPA and Messersmith et al have a different method of making.
This is not found persuasive.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). Here, there is a reasonable expectation of success because the polymeric components of Wallace et al comprise reactive branched, polyalkylene oxide materials and the aqueous solution has the same pH as taught by Messersmith et al as explained above.
As to a different method for synthesizing, the compounds recited in the claims are chemically identical to the prior art and none of the claims are directed to a method of making.
(9)	Applicant further requests double patenting rejections be held in abeyance.
This is not found persuasive.
It is the policy of the Office that double patenting rejections “should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  See MPEP § 804(I)(B)(1).

For these reasons, the above rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS J PARAD whose telephone number is (571)270-3817.  The examiner can normally be reached on 9:30 AM - 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS J PARAD/Primary Examiner, Art Unit 1612